Petition for rehearing has been filed herein which alleges that the Court failed to consider a number of questions which were presented by assignments of error.
The Court considered all the questions presented by assignments of error but it appeared that assignments of error not discussed in the opinion were without merit and constituted no ground for reversal and that the questions presented were not so unsettled as to warrant any discussion thereof in an opinion disposing of the case.
For these reasons, the petition for rehearing is denied.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.